DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.
No new claims have been added.

Claim Objections
Claims 1, 11, 12, and 13 are objected to because of the following informalities to prevent any lack of antecedent basis issues:  Claim 1 line 5 recites “the sum” which should be changed to “a sum”.  Claim 11 lines 1-2 “the thickness” should be changed to “a thickness”.  Claim 12 line 2 recites “a TiCN layer” which should be changed to “the at least one layer of TiC, TiN, TiAlN or TiCN is a TiCN layer”.   Claim 13 lines 1-2 “the outermost” should be changed to “an outermost”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 is dependent to claim 1 but does not further limit claim 1 because it duplicates the limitation “wherein the thickness of the inner α-Al2O3-multilayer is 50% to 80% of the sum of the thickness of the outer  α-Al2O3 -single- layer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over (Sandvik)  hereinafter referenced as Engqvist et al (WO 2018/224487) in view of Manns et al (WO 2018138255).
Regarding claims 1 and 5, Engqvist discloses a coated cutting tool comprising a substrate and a coating, wherein the coating comprises an α-Al2O3 multilayer consisting of alternating sublayers of α-Al2O3 and bonding sublayers of TiCO, TiCNO, AITiCO or AITiCNO, said α-Al2O3 multilayer comprises at least 5 sublayers of α-Al2O3, wherein the total thickness of said α-Al2O3 multilayer is 1-15 μm and (abstract and p14 line 9). 
Engqvist does not expressly teach the α-Al2O3 multilayer as an inner layer having at least 8 sublayers of α-Al2O3 and does not teach an outer α-Al2O3 single layer wherein the thickness of the outer α-Al2O3 -single-layer is 1-8 μm, and wherein a thickness of the inner α-Al2O3 -multilayer is 50% to 80% of the sum of the thickness of the inner α-Al2O3 -multilayer and the thickness of the outer α-Al2O3 -single-layer.
However, since Engqvist teaches the α-Al2O3 multilayer as having at least 5 sublayers of α-Al2O3 it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply 8 or more sublayers since at least 5 overlaps the range of at least 8. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Additionally, Manns teaches an outer α-Al2O3-single-layer coating for a cutting tool that has a thickness of 1-9µm (abstract) that provides a very crater wear resistant layer (p2  line 12) and teaches the underlying layer as having a ratio of thickness to the α-Al2O3 -single-layer coating of 2:1 to 3:1 which shows increased wear resistance (p 4 lines 17-20).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply and additional outer α-Al2O3-single-layer coating with a thickness of 1-9 µm overlapping the instant claimed range of 1-8 µm and thickness ratio of multilayer: α-Al2O3 -single-layer of 2:1 to 3:1 (a thickness of the inner α-Al2O3-multilayer is 67% to 75% of the sum of the thickness of the inner α-Al2O3-multilayer and the thickness of the outer α-Al2O3 -single-layer) as an outer coating of Engqvist to provide additional crater wear resistance to the coating.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claim 2, Engqvist and Manns teach all of the limitations of claim 1 and the resulting structure would have the inner α-Al2O3-multilayer adjacent the outer α-Al2O3 -single-layer. 
Regarding claim 3, Engqvist and Manns teach all of the limitations of claim 1 and the resulting structure would have a possible thickness of from 3µm to 22.5µm as a result of the possible thickness ranges of each layer and the ratios of thicknesses.  Although the range is not exactly the same as claimed it significantly overlaps the claimed range and is therefore considered prima facie obvious.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claim 4, Engqvist and Manns teach all of the limitations of claim 1 and Engqvist further teaches wherein a period equals the sum of the thickness of one bonding layer sublayer and one α-Al2O3 sublayer (lines 16-17). And a period in the α-Al2O3 multilayer is 50-900 nm (p2 lines 5-6).
Regarding claims 6-9, Engqvist and Manns teach all of the limitations of claim 1 as set forth above.  
Engqvist does not expressly teach wherein an inner α-Al2O3 -multilayer in combination with the outer α-Al2O3 -single-layer exhibits an XRD diffraction over a 8-28 scan of 20°-140°, wherein an intensity of the 0 0 12 diffraction peak (peak area), I(0 0 12), to intensities of the 1 1 3 diffraction peak (peak area), I(1 1 3), the 1 1 6 diffraction peak (peak area), I( 1 1 6), and the 0 2 4 diffraction peak (peak area), I(0 2 4 ), is I(0 0 12)/I(1 1 3) > 1, I(0 0 12)/I(1 1 6) > 1 and I(0 0 12)/I(0 2 4) > 1 (as in claim 6), I(0 1 14) /I(0 0 12) < 2, (as in claim 7) I(110) > each of I(113) and I(024), (as in claim 8) and 1(0 0 12) > 1(110) (as in claim 9).
However, Engqvist does teach wherein a similar combination of an outer α-Al2O3 -multilayer in combination with an inner α-Al2O3 -single-layer with similar thicknesses and thickness ratios exhibits an XRD diffraction over a 8-28 scan of 20°-140°, wherein an intensity of the 0 0 12 diffraction peak (peak area), I(0 0 12), to intensities of the 1 1 3 diffraction peak (peak area), I(1 1 3), the 1 1 6 diffraction peak (peak area), I( 1 1 6), and the 0 2 4 diffraction peak (peak area), I(0 2 4), is I(0 0 12)/I(1 1 3) > 1, I(0 0 12)/I(1 1 6) > 1 and I(0 0 12)/I(0 2 4) > 1 (as in claim 6), I(0 1 14) /I(0 0 12) < 2, (as in claim 7) I(110) > each of I(113) and I(024), (as in claim 8) and 1(0 0 12) > 1(110) (as in claim 9).
Because the materials and the thickness and thickness ratios of the combination of layers taught as well as the intensity ratios of is I(0 0 12)/I(1 1 3) > 1, I(0 0 12)/I(1 1 6) > 1 and I(0 0 12)/I(0 2 4) > 1 (as in claim 6), I(0 1 14) /I(0 0 12) < 2, (as in claim 7) I(110) > each of I(113) and I(024), (as in claim 8) and 1(0 0 12) > 1(110) (as in claim 9) of the reversed combined layers as taught by Engqvist are as claimed, it would have been expected that the inner α-Al2O3 -multilayer in  combination with the outer α-Al2O3 -single-layer of Engqvist in view of Manns would produce the same intensity values/ratios as claimed.  See MPEP 2112.
Regarding claims 10-11, Engqvist and Manns teach all of the limitations of claim 1 and Engqvist further teaches an embodiment wherein at least one layer of TiC, TiN, TiAIN or TiCN is located between the substrate and the α-Al2O3 multilayer, wherein a thickness of the TiC, TiN, TiAIN or TiCN layer is 2-15 μm (p 4 lines 5-8).
Regarding claim 12, Engqvist and Manns teach all of the limitations of claim 10 and Engqvist further teaches the TiCN layer exhibits a texture coefficient TC(hkl), as measured by X-ray diffraction using CuKα radiation and θ-2θ scan, defined according to the claimed Harris formula where I(hkl) is the measured intensity (integrated area) of the (hkl) reflection, I0(hkl) is the standard intensity according to ICDD's PDF-card No. 42-1489, n is the number of reflections, reflections used in the calculation are (1 1 1), (2 0 0), (2 2 0), (3 1 1), (3 3 1), (4 2 0), (4 2 2) and (5 1 1), wherein TC(422) is preferably >3.5 (p 11 lines 18-24).
Engqvist doesn’t expressly teach TC(331) +TC(422)>5.
However, Engqvist shows an example (p 16 Table 4) wherein the TC values of the TiCN layer are substantially similar to the TC values of the claimed TiCN layer in Table 4 of the instant claimed invention.
Therefore, it is expected that the TiCN layer of Engqvist would provide the same TC(331)+TC(422) > 5, particularly since the TC (422) is >3.5 which overlaps the value of > 5.
Regarding claim 13, Engqvist and Manns teach all of the limitations of claim 1 and the resulting structure would have the outer α-Al2O3 -single-layer as the outermost layer. 
Regarding claim 14, Engqvist and Manns teach all of the limitations of claim 1 and Engqvist further teaches the substrate as cemented carbide, cermet, ceramic, high speed steel or cBN (p10 lines 21-22).
Regarding claim 15, Engqvist and Manns teach all of the limitations of claim 1 and Engqvist further teaches the substrate is of cemented carbide comprising 3-14 wt.% Co and more than 50 wt.% WC (p10 lines 24-25).

Response to Amendment
Applicant’s arguments, filed 7/28/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Manns as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        
/MARY I OMORI/Primary Examiner, Art Unit 1784